Citation Nr: 1634236	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  11-05 505	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of death. 

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A § 1318. 

3.  Entitlement to DIC under 38 U.S.C.A § 1151. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from February 1963 to June 1966.  The Veteran died in January 2008 and the appellant is his surviving spouse.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant was scheduled for a hearing at the RO before a Veterans Law Judge in June 2015 but failed to attend the hearing.  

FINDINGS OF FACT

1.  The Veteran's death certificate listed cardiopulmonary arrest as the immediate cause of death and peripheral vascular disease with a gangrenous right second toe, diabetes, and COPD as significant conditions contributing to the Veteran's death.  

2.  At the time of his death, service connection was in effect for a left knee disability, rated as 40 percent disabling; residuals of a fractured left malleolus, rated as 20 percent disabling; trochanter bursitis of the left hip, rated as 10 percent disabling; and a varicocele, rated noncompensable; at the time of his death, the service connected disabilities combined to be 60 percent disabling.  

3.  The most persuasive evidence on the question of whether a disability of service origin, to include the service connected disabilities, caused or contributed substantially or materially to cause the Veteran's death weighs against the claim for service connection for the cause of the Veteran's death.  

4.  The Veteran was not continuously rated totally disabling for a period of not less than five years from the date of his discharge from active duty; a total disability rating was not in effect for 10 or more years immediately preceding his death; and the Veteran was not a prisoner of war. 

5.  The Veteran's death was not the result of an additional disability that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or due to an event that was not reasonably foreseeable.    

CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2015).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.22, 3.102, 3.159 (2015).

3.  The criteria for DIC under 38 U.S.C.A § 1151 are not met.  38 U.S.C.A. §§ 1151, 1318, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.312, 3.361 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Duty to Assist/Standard of Review

With respect to the matters herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Any due process concerns have been addressed by the Board with respect to the claims adjudicated below.    

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

A.  Service Connection for the Cause of the Veteran's Death 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including cardiovascular disabilities and diabetes, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309(a), such as cardiovascular disabilities and diabetes.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, a Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  In the case of such a Veteran, service connection for certain diseases, including diabetes and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), will be presumed if they become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially to death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category are service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service connected condition was of such severity as to have a material influence in accelerating death.  In this situation, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Summarizing the pertinent facts with the above criteria in mind, the Veteran's death certificate-noting that the Veteran died on January [redacted], 2008, at his residence-listed cardiopulmonary arrest as the immediate cause of death and peripheral vascular disease with a gangrenous right second toe, diabetes, and COPD as significant conditions contributing to the Veteran's death.  

Given the inclusion of diabetes on the Veteran's death certificate, the appellant's representative has asserted that because the Veteran served in the Republic of Vietnam during the Vietnam era-a fact shown by the evidence of record and conceded by the RO-service connection for the cause of death is warranted for the cause of the Veteran's death because diabetes is one of the disabilities presumed to have been incurred as a result of exposure to herbicides listed at 38 C.F.R. § 3.309(e).  In addition, the appellant asserted in her substantive appeal that the "heart attack" that led to the Veteran's death was related to herbicide exposure in Vietnam, also warranting service connection for the cause of the Veteran's death given the inclusion of ischemic heart disease at 38 C.F.R. § 3.309(e). 

A VA physician who reviewed the record, concluded in December 2012 that there was no evidence that diabetes or ischemic heart disease caused or contributed to his death.  Indeed, the weight of the clinical evidence is simply against a conclusion that the Veteran actually suffered from diabetes or ischemic heart disease prior to his death.  In particular, the Veteran himself denied having a history of diabetes when admitted for VA emergency room treatment on January 4, 2008, and the clinical evidence, including laboratory findings, proximate to the Veteran's death, specifically noted that he did not have diabetes.  See VA clinical records dated January 4, 8, and 9, 2008.  Additional clinical evidence noting that the clinical history did not include diabetes includes an October 28, 2003, private clinical record.  With respect to ischemic heart disease, a cardiovascular assessment on January 4, 2008 was negative and a January 8, 2008, VA treatment report noted there was not a history of heart disease.  The clinical record also reflects a 2004 questionnaire indicating the Veteran had never had a heart attack or myocardial infarction.  

From the above and in short-and finding the December 2013 VA physician's opinion to be definitive with respect to these matters, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)-service connection for the cause of the Veteran's death based on the presumption that diabetes or ischemic heart disease was incurred due to exposure to herbicides during service with application of 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), or on the basis that these conditions were otherwise incurred as a result of service, cannot be granted.

As for any other basis for a grant of service connection for the cause of the Veteran's death, during the Veteran's life, service connection was in effect for a left knee disability, residuals of a fractured left malleolus, trochanter bursitis of the left hip, and a varicocele.  None of these conditions are listed on the death certificate as a contributing cause of death, and there is otherwise no probative evidence indicating that any of these disabilities, or any other disability that may be related to service, caused or contributed substantially or materially to cause the Veteran's death.  

Finally, the Board notes that however well meaning, to whatever extent the assertions of the appellant (to include through her representative) are being advanced in an attempt to establish a medical relationship between the Veteran's death and disability related to service, to include the service connected disabilities, such attempts must fail.  Matters of diagnosis of disabilities not capable of lay observation, and the medical etiology of any such disability, are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of the cause of the Veteran's death, and the contribution, if any, of a disability related to service, to include the service-connected residuals, to his death are complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Simply stated, the determination as to the cause of the Veteran's death is a complex medical question for which the appellant lacks adequate medical training to address.  As any assertions in this regard have no probative value, the appellant can neither support her claim, nor counter the negative medical opinion and clinical evidence of record, on the basis of lay assertions alone. 

For all the foregoing reasons, the Board finds that the claim for service connection for the cause of the Veteran's death must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert, supra.

B.  Entitlement to DIC under 38 U.S.C.A. § 1318

When a Veteran dies, not as the result of his own willful misconduct, and was in receipt of or entitled to receive compensation at the time of death for a service-connected disability, and the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death, or the disability was continuously rated totally disabling for a period of not less than 5 years from the date of such Veteran's discharge or other release from active duty, then VA shall pay DIC benefits to the surviving spouse in the same manner as if the Veteran's death was service-connected.  38 U.S.C.A. § 1318 .

Even though a Veteran died of nonservice-connected causes, VA will pay death benefits to the surviving spouse or children in the same manner as if the Veteran's death were service-connected , if:  (1) the Veteran's death was not the result of his or her own willful misconduct, and (2) at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was: (i) rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; (ii) rated by VA as totally disabling continuously since the Veteran's release from active duty and for at least 5 years immediately preceding death; or (iii) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the Veteran was a former prisoner of war who died after September 30, 1999.

"Entitled to receive" means that at the time of death, the Veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because:  (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. 5314 to offset an indebtedness of the Veteran; (3) the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); (6) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C. § 5308, but determines that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. § 3.22.

As indicated, prior to his death, service connection had been granted for several disabilities.  The ratings assigned for these disabilities were as follows:  40 percent for a left knee disability, 20 percent for residuals of a fractured left malleolus, 10 percent for trochanter bursitis of the left hip, and 0 percent for varicocele.  The service connected disabilities combined to be 60 percent disabling.  As such, the Veteran was not continuously rated totally disabling for a period of not less than five years from the date of his discharge from active duty, and a total disability rating was not in effect for 10 or more years immediately preceding his death. 

To the extent that the appellant contends the Veteran's service-connected disabilities were sufficiently disabling that he should have been evaluated as 100 percent disabled for 10 years or more prior to his death, the Board notes that claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated with specific regard given to decisions made during the Veteran's lifetime, and without consideration of hypothetical entitlement for benefits raised for the first time after the Veteran's death.  The appropriate ratings for the Veteran's service-connected disabilities were the subject of multiple rating decisions during his lifetime.  The Board further observes that the Veteran was not a prisoner of war.   Accordingly, DIC under 38 U.S.C.A. § 1318 is not warranted.

Finally, in reaching the above decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the  claim for DIC under 38 U.S.C.A. § 1318, the doctrine is not for application. Gilbert, supra.

C.  Entitlement to DIC under 38 U.S.C.A § 1151

Title 38, United States Code § 1151 provides compensation in situations in which a claimant suffers an injury or an aggravation of an injury resulting in additional disability or death by reason of VA hospitalization, or medical or surgical treatment, and the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or the proximate cause of additional disability or death was an event which was not reasonably foreseeable.  

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the medical treatment upon which the claim is based to his or her condition after such treatment has stopped. 38 C.F.R. § 3.361(b).  To establish that VA treatment caused additional disability, the evidence must show that the medical treatment resulted in the additional disability. Merely showing that a Veteran received treatment and that the Veteran has an additional disability, however, does not establish cause.  38 C.F.R. § 3.361(c)(1). 

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that the medical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent. 38 C.F.R. § 3.361(d), (d)(1). 

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2).

Summarizing the pertinent facts with the above criteria in mind, the Veteran presented to a VA emergency room on January 4, 2008 complaining of a foul-smelling right toe of four weeks duration.  The clinical history recorded at that time indicated the Veteran was seen at a private provider for this condition on two occasions and was treated with oral antibiotics for the prior two weeks.  A vascular surgery consult was obtained in the emergency room, and it was noted additionally that the Veteran had been using a walker for the previous four weeks.  The patient was diagnosed with a gangrenous second toe and was admitted to the surgery service.  While in the hospital, the Veteran was treated with IV antibiotics including ciprofloxacin and clindamycin.  He underwent diagnostic testing including ankle-brachial indices which were compromised bilaterally.  The Veteran also had a bilateral lower extremity angiography performed which showed bilateral vascular compromise in the lower extremities for which a femoral popliteal bypass procedure was indicated.  

The Veteran had no fever during his January 2008 hospitalization and he was taking oral foods and liquids well and ambulating during this hospitalization.  There were no signs of cardiovascular compromise while in the hospital, and his wound was dressed and noted to have no purulent drainage.  The discharge summary indicates the Veteran was afebrile and that his vital signs were stable.  The Veteran was again not noted to have purulent drainage at discharge, and the diagnosis at discharge  was dry gangrene.  The discharge summary stated that the Veteran wanted to go home prior to surgery due to "pressing social concerns."  As such, the Veteran was discharged home after the angiography, with the plan to readmit him in two days for the femoral popliteal bypass procedure.  The Veteran was discharged on January 8 and, as indicated on his death certificate as reported above, died in his home on January [redacted], 2008 [it is not shown or claimed that the Veteran received  medical treatment in this interim]. 

In July 2010, a VA physician, after reviewing the clinical evidence, in particular the January 2008 VA clinical evidence discussed above (with her summary of this evidence incorrectly noting that a history collected in conjunction with the January 2008 vascular surgery consult discussed above reflected diabetes), found that that it was less likely than not that the Veteran's gangrenous right second toe contributed to his death.  The rationale was as follows: 

The [Veteran] appeared to be quite stable at the time of discharge from the hospital, and there was no urgency or immediacy to further treatment, that is, either amputation or vascular bypass.  The [V]eteran was in fact scheduled for vascular bypass surgery two days after he left the hospital.  I do not believe that a decision to postpone further surgical treatment down the road contributed to his death. 

The physician also found as follows: 

I find no evidence to support the claim that the [V]eteran's development of gangrene in his toe was due to hospital care, medical or surgical treatment, furnished by the Veterans Affairs, nor was there any evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar incidents on the fault of the Veterans Affairs providers. 

There is no evidence to suggest that the [V]Veteran's death was due to hospital care, medical or surgical treatment furnished by the Veterans Affairs, nor carelessness, negligence, lack of proper skill, error or judgment or similar instance or fault on the part of the Veterans Affairs providers. 

I find no evidence to support the claim that the [V]eteran's death was an event not reasonably foreseeable or directly resultant from the Veterans Affair's treatment of his necrotic right second toe. 

In her summary, the VA physician in most pertinent part found that the Veteran's treatment was in keeping with current medical standards, and that there was no emergency necessitating either amputation of the dry gangrene condition or emergent revascularization.

The above opinion is not contradicted by any other medical opinion, and the undersigned finds this opinion to be definitive as to the matter of entitlement to DIC under 38 U.S.C.A § 1151.  Stefl, supra. 

The Board has considered the arguments presented by the appellant as to why she believes that DIC pursuant to 38 U.S.C.A. § 1151 is warranted. However, these arguments are not probative.  Jandreau.  In this regard, such inquiries are medically complex in nature and there is no indication that the appellant has the requisite training or knowledge to offer such an opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456  (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, rendering an opinion as to whether an individual sustained additional disability that was proximately caused by improper treatment, or lack of treatment, requires an understanding of a complex medical and physical process, which is beyond the scope of the appellant (or her representative).  Therefore, as the appellant is not competent to render an opinion as to whether the Veteran's death was caused by an additional disability that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or due to an event that was not reasonably foreseeable, any assertions in this regard have no probative value, and the appellant (or her representative) can neither support her claim, nor counter the negative medical opinion, on the basis of lay assertions alone. 

In short, the Board finds that the preponderance of the evidence is against the claim for DIC under 38 U.S.C.A. § 1151.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal, and the claim for DIC under 38 U.S.C.A. § 1151 must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.






	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of death is denied. 

DIC under 38 U.S.C.A § 1318 is denied. 

DIC under 38 U.S.C.A § 1151 is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


